UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-7131


RONALD R. MAYFIELD, JR.,

                Plaintiff – Appellant,

          v.

KENNETH STOLLE, Sheriff of Virginia Beach Jail; V. THOMAS,
Captain of Virginia Beach City Jail,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:10-cv-00866-GBL-IDD)


Submitted:   October 5, 2012                 Decided:   October 23, 2012


Before DAVIS, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald R. Mayfield, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ronald R. Mayfield, Jr., appeals the district court’s

order dismissing without prejudice his 42 U.S.C. § 1983 (2006)

complaint for failure to comply with a court order.                   We affirm.

            A plaintiff’s failure to comply with a court order may

warrant    involuntary      dismissal.       Fed.   R.    Civ.   P.   41(b).       We

review such a dismissal for abuse of discretion.                       Ballard v.

Carlson, 882 F.2d 93, 95 (4th Cir. 1989).                   Our review of the

record discloses no support for Mayfield’s contention on appeal

that he filed a timely response, as we see no evidence that the

district court received such a response, timely or otherwise.

            Accordingly, we find that the district court did not

abuse   its    discretion,     and   affirm     the      judgment     below.     We

dispense      with   oral    argument    because      the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                          AFFIRMED




                                         2